DETAILED ACTION
This Office Action is in response to the remarks entered on 01/13/2021. Claims 1-3, 6-9, 13, 14, 17, 18, 24, 25 were amended. No claims were added. Claims 4, 5, 19, 22, 23 were canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.

In reference to Applicant’s arguments about: Rejections under 35 U.S.C. §101
Applicant’s Argument: 
	The 101 rejection of claims 1-25.
Examiner’s Response: 
The 101 rejection of claim 1-25 are withdrawn based on an amendment filed on 01/13/2021. 
In reference to Applicant’s arguments about: Rejections under 35 U.S.C. §102:
 	Applicant’s Argument: 
Claims 1, 6, 8, 9, 17 and 18 were rejected under 35 U.S.C. §102(a), as being 
anticipated by Jain et al. (USP 994,0187). In response, various claims have been amended as set forth in the above Listing of Claims. In particular, as noted earlier, claim 1 has been amended to recite: 
"An electronic apparatus comprising: 
one or more electronic components; and 
an observation hub (OSH) integrally disposed on the electronic apparatus and coupled with the one or more electronic components, wherein the OSH includes a multi-buffer trace (MBT) unit configured to buffer, sort and filter, on the electronic apparatus, trace data received from the one or more electronic components, in accordance with a plurality of buffering, sorting and filtering rules, and a machine- learning model coupled with the MBT and configured to determine, on the electronic apparatus, a state of the electronic apparatus based at least in part on the buffered, 
sorted and filtered trace data; and 
wherein the OSH is to alter an operating condition of the electronic apparatus 
based at least in part on the determined state of the electronic apparatus including alteration of the plurality of buffering, sorting and filtering rules employed by the MBT." 
Support for the amendments may be found throughout the specification, including canceled claims 4-5, 19 and 22-23. 
In rejecting claims 4-5, 19 and 22-23 the Action admitted that Jain failed to teach the recited rules but asserted that the deficiencies are remedied by Ciasulli's disclosures 
Accordingly, amended claim 1 is patentable over Jain under § 102. 
Further, since Jain in combination with Ciasulli still do not teach or suggest each and every recitation of claim 1. Jain and Ciasulli in combination do not meet the initial burden of establishing a prima facie case of obviousness. Therefore, claim 1 is believed to be allowable over Jain and Ciasulli combined under § 103 also. 
Independent claims 9 and 18, although differ in scopes, have been similarly amended. Accordingly, for at least similar reasons, it is submitted that amended claims 9 and 18 are allowable over Jain under § 102, and Jain and Ciasulli combined under § 103. 
Claims 6, 8, and 18 depend from either claim 1 or 9, incorporating the corresponding recitations. Therefore, for at least similar reasons, claims 6, 8 and 18 are allowable over Jain under § 102, and Jain and Ciasulli combined under § 103. 
Withdrawal of the § 102 rejections is respectfully requested.
Examiner’s Response: 
Applicant’s arguments, see [page 2, the last paragraph] filed 01/13/2021, with respect to the rejection(s) of claim(s) 1, 9 and 18 under Jian et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jian and Hopkins teach the limitation of the claim 1, 9 and 18.
 Jian  teaches an untethered device or a computer device such as laptop, desktop, smart watch,  ( electronic apparatus) including one or more processing unit (OSH), as it can be seen at (Jian, [column 7, lines 19-25]). The computing device receive the trace data from electronic component regarding about the problem or status of the electronic device (Jian, [column 4, lines 6- column 5 lines 1-5]). The processing unit (OSH) is resided on the computing device (Jian, column 7, liens 33-33-36). Furthermore, Jian further discloses, the processing unit can include one or more single core processor, or CPUs, or hardware logic component, modules (Multi-trace-buffer) (Jian, column 7, lines 44-65). The feature module can receive data corresponding to the buffer the data (Jian, column 19, lines 33-35]). The feature module execute or fillers a received trace data (Jian, column 14, lines 57-66). Jain further discloses the system to alter an operation condition of the electronic device based on the buffered, filtered data (Jian, column 14, lines 66-column 15, lines 8). However, Jian do not teach OSH includes a multi- buffer trace (MBT) unit configured to … sort and…, on the electronic apparatus, trace data received from the one or more electronic components," and "wherein the OSH is to alter an operating condition of the electronic apparatus based at least in part on the determined state of the electronic apparatus including alteration of the plurality of […] sorting and […] rules employed by the MBT."
On the other hand, Hopkins teaches “wherein the OSH includes a multi- buffer trace (MBT) unit configured to … sort and …, on the electronic apparatus, trace data received from the one or more electronic components," and "wherein the OSH is to alter an operating condition of the electronic apparatus based at least in part on the determined state of the electronic apparatus including alteration of the plurality of … sorting and … rules employed by the MBT." As it can be seen at [Par.0048, lines 16-34], “Data to be stored is stored in main input buffer 208. Suitably, messages received by the shared hub to be routed onto another entity are processed by message processing module 210 to modify the destination address as described later in the section entitled Hierarchical Debug Architecture. Typically, the shared hub receives several messages over a very short time period from several different sources, for example the shared hub may receive trace data from several debug units. Suitably, the debug units time stamp the messages that they send to the shared hub. The shared hub determines the time order of these messages at time arbitrator 212, and reorders the messages” Hopkin disclosed the Hierarchical Debug Architecture including the output sorter, the filters and output buffer to buffering, filleting and sorting the event message relating to the trace data reports about electronic device problem and change the operation of the circuit based on the buffering, filtering and sorting. As it can be seen at (Hopkin, [Par.0052, lines 6-22]). Therefore, the claims 1, 9 and 18 are unpatentable  over Jian in view of Hopkin. The rejection of claims 1, 9 and 18 are still maintained. 
. 
Claim Objections
Claims 20 are/is objected to because of the following informalities: 
Claim 20 the limitation “The one or more non-transitory computer-readable media of claim 19” is unclear. Examiner suggested the claim is amended as “The one or more non-transitory computer-readable media of claim 18”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8,9,17 and 18 are rejected under 35 U.S.C. 103 as being anticipated by Jain et al. (Patent. No. US9940187 – hereinafter, Jain) in view of Hopkins et al (Pub. No. 20140013421- hereinafter, Hopkins). 

Regrading to claim 1, Jain teaches an electronic apparatus comprising: one or more electronic components (Jian, [Column 7, lines 19-25], “The details of example computing device 102(2) can be representative of others of computing devices 102 or 104. However, individual ones of the computing devices 102 or 104 can include additional or alternative hardware and/or software components. Computing device 102(2) can include one or more processing units 112 operably connected to one or more computer-readable media 114 such as via a bus 116”); and an observation hub (OSH) integrally disposed on the electronic apparatus and coupled with the one or more electronic components, (Jain,[Column 7, lines  [Column 7, lines 57-62], “For example, a processing unit 112 can represent a hybrid device, such as a device from ALTERA or XILINX that includes a CPU core embedded in an FPGA fabric. These or , 
wherein the OSH includes  a multi-buffer trace (MBT) unit configured to buffer, […] and filter, on the electronic apparatus, trace data received from the one or more electronic component, in accordance with a plurality of buffering, sorting and filtering rules, and  a machine-learning model coupled with the MBT and configured to (Jain, [Column7, lines 23-33], “Computing device 102(2) can include one or more processing units 112 operably connected to one or more computer-readable media 114 such as via a bus 116, which in some instances can include one or more of a system bus, a data bus, an address bus, a Peripheral Component Interconnect (PCI) Express (PCie) bus, a PCI bus, a Mini­PCI bus, and any variety of local, peripheral, or independent buses, or any combination thereof. In some examples, plural processing units 112 can exchange data through an internal interface bus (e.g., PCie ), rather than or in addition to network 108..” Furthermore, Jian further discloses, the processing unit can include one or more single core processor, or CPUs, or hardware logic component, modules (Multi-trace-buffer), see [Column 7, lines 44-65], “ Processing unit 112 can be or include one or more single core processor, multi-score 
determine, on the electronic apparatus, a state of the electronic apparatus based at least in part on the buffered, […] and filtered trace data (Jain, [Colum 13, lines 46-56], “For example, the execution related data can include a crash report of a smartphone app, or a failure report from an embedded sensor node or mote. In some examples, the computational model 302 can include a machine-learning model, e.g., a classifier such as a two class decision jungle. The execution-related data can include data useful in determining nexus data of a bug. The execution-related data can include at least data representative of the state of an untethered device and/or data representative of the state of an app running on the untethered device.” Furthermore, see [Column 14, lines 57-66], “In some examples, the feature module 236 can be configured to determine one or more execution features based at least in part on the particular execution-related data. The feature module 236, to determine the execution features, can, e.g., summarize, extract, parse, filter, correlate or transform
;
and wherein the OSH is to alter an operating condition of the electronic apparatus based at least in part on the determined state of the electronic apparatus including alteration of the plurality of buffering, […] and filtering rules employed by the MBT (Jain, [Column 11, lines 47-51], “This can permit the analysis module 238 to determine whether the app 306 is responding normally or is in a state likely to lead to a bug. In some examples, if app 306 detects an anomalous or unexpected condition that does not cause a bug, app 306 can transmit corresponding particular execution-related data to the analysis module 238 and receive corresponding particular nexus data App 306 can hen adjust its operation based on the nexus data to avoid a bug, e.g., by saving work done by user 308 and terminating gracefully, or by restarting..” wherein the nexus data is represent the state of the apparatus and provide to developer, see [ Column 17, lines 57-63], “In some examples, the communications module 240 and/ or the tracking system 310 can be configured to provide email, instant message (IM), newsfeed, or other "push" or  "pull" notifications to developers when bugs occur. The notifications can include at least some of the particular nexus data. The notifications can additionally include at least some of the particular execution-related data.” Additionally, see [column 29, liens 9-12], “The device as paragraph A or B recites, the operations .
However, Jian do not teach OSH includes a multi- buffer trace (MBT) unit configured to … sort and…, on the electronic apparatus, trace data received from the one or more electronic components," and "wherein the OSH is to alter an operating condition of the electronic apparatus based at least in part on the determined state of the electronic apparatus including alteration of the plurality of […] sorting and […] rules employed by the MBT."
 On the other hand, Hopkin teaches OSH includes a multi- buffer trace (MBT) unit configured to … sort and…, on the electronic apparatus, trace data received from the one or more electronic components, as it can be seen at [Par.0048, lines 16-34], “Data to be stored is stored in main input buffer 208. Suitably, messages received by the shared hub to be routed onto another entity are processed by message processing module 210 to modify the destination address as described later in the section entitled Hierarchical Debug Architecture. Typically, the shared hub receives several messages over a very short time period from several different sources, for example the shared hub may receive trace data from several debug units. Suitably, the debug units time stamp the messages that they send to the shared hub. The shared hub determines the time order of these messages at time arbitrator 212, and reorders the messages” Examiner’s note, Hopkin disclosed the Hierarchical Debug Architecture 	
and wherein the OSH is to alter an operating condition of the electronic apparatus based at least in part on the determined state of the electronic apparatus including alteration of the plurality of […] sorting and […] rules employed by the MBT  (Hopkin, [Par.0052, lines 6-22], “the filters 310 in order to comply with the event message instruction. For example, in the case that the event message instructs the debug unit to search for a particular condition in the output of the peripheral circuit, the trigger hub triggers the match filters to reconfigure to search for that particular condition in the output of the peripheral circuit, and to inform the shared hub of a match if found. If the event message instructs the debug unit to alter the operation of the peripheral circuit, then the trigger hub instructs the peripheral circuit accordingly over control trigger interface 312. For example, the event message may instruct the debug unit to stop the peripheral circuit. ” and see [Par. 00048, lines 35-40], “ Following buffering at main output buffer 216, the shared hub then routes 218 the messages on towards their destination. For example, in the case that the shared hub receives trace data from several debug units, the shared hub may output the trace data in time sorted order to a communication adapter for communication to an off-chip debugger.” Examiner’s note, change the operation of the circuit based on the buffering, filtering and sorting.).

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jain’s method, in view of Hopkin by having a system including a module configured to buffer, filter and sort the reports (trace data), determining the state of electronic machine and alter operation of the electronic machine based on the buffering, filtering and sorting data. The modification would have been obvious because one of the ordinary skills in art would be motivated to detect the status of devices and debug the electronic device more effective (Hopkin, [par.0066], “In another example, the shared hub determines whether to store the data in a message in dependence on the flow identifier of that message. For example, the shared hub stores data from a flow having a higher priority in preference to data from a flow having a lower priority. Suitably, the shared hub only stores data from a higher priority flow in preference to data from a lower priority flow when the shared hub's buffer is reaching capacity”
Regarding to claim 9 is being rejected as the same reason as the claim 1.
Regarding to claim 18 is being rejected as the same reason as the claim 1.
Additionally, Jain teaches one or more non-transitory computer-readable media comprising instructions that cause an apparatus, in response to execution of the instructions by the apparatus (Jain, [Column 8, lines 8-18], “Computer-readable media described herein, e.g., com­puter-readable media 114, includes computer storage media and/or communication media. Computer storage media 10 includes tangible storage units such as volatile memory, nonvolatile memory, and/or other persistent ,
Regarding to claim 6, Jain teaches the apparatus of claim 1, wherein the one or more trace sources and the OSH are included in a system on a chip (SoC) (Jain, [Column 13, lines 23-25], “In some examples, specialized hardware or logic blocks can be used to collect trace data or other execution-related information to include, e.g., in a crash report.” Additionally, [Column 7, lines 6-11], “For example, and without limitation, illus­trative types of hardware logic components that can be used in or as processing units 112 include Field-programmable Gate Arrays (FPGAs), Application specific Integrated Circuits (ASICs), Application-specific Standard Products (AS­SPs), System-on-a-chip systems (SOCs)”).
Regarding to claim 8, Jain teaches the apparatus of claim 6, wherein the apparatus is a mobile computing apparatus including, coupled with the SoC, a display, a touchscreen display, a touchscreen controller, a battery, a global positioning system device, a compass, a speaker, or a camera (Jain, [Column 7, lines 6-11], “For example, and without limitation, illus­trative types of hardware logic components that can be used .  
Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Hopkin and further in view of  Luo et al. (Pub. No. US 20190065951– hereinafter, Luo).  
Regarding to claim 2, Jian and Hopkin do not teaches the apparatus of claim 1, wherein the machine-learning model includes a weighting matrix
On the other hand, Luo teaches the apparatus of claim 1, wherein the machine-learning model includes a weighting matrix (Luo, [Par.0057, lines 1-4], “weighted function, an H matrix, may represent a transfer function of variables common to the input vectors used as inputs to the cooperative learning neural network (e.g., of the multiple vehicles used as inputs).”).
Jain, Hopkin and Luo are analogous in arts because they have the same filed of endeavor of detecting status of the devices.

Regarding to claim 10, is being rejected as the same reason as the claim 2.
Regarding to claim 3, Jain, as modified in view of  Hopkin and Luo teaches the apparatus of claim 2, wherein the weighting matrix includes weighting parameters for an artificial neural network (Luo, [Par.0032, lines 3-10], “A set of input values may be provided to the neural network and associated weights may be implemented by the nodes. A function may be used to combine the weights and the input values and map the results to an output. In this manner, based on the output, a neural network may classify the output. Training (e.g., learning) a neural network generally refers to iteratively updating the weights (e.g., parameters) using a rule.”).

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jain’s method, in view of Luo by having a system including the cooperative learning neural network with weighting matrix, wherein the weighting matrix includes the weighting parameters. The modification would have been obvious because one of the ordinary skills in art would be motivated to detect the status of devices more efficiently (Luo, [Par.0009], “Cooperative learning neural networks may employ machine learning techniques to make decisions based on information gathered from multiple sources that communi­cate with one another wirelessly. The systems described herein may leverage advanced wireless communication pro­tocols to communicate directly between devices, in machine-to-machine (M2M) fashion, or via a wireless communication network using machine-type communication (M TC). Such advanced wireless communication protocols may allow for high bandwidth or low latency communica­tion that will allow physically separate or remote sensors to gather information and train a neural network.”).
Regarding to claim 11, is being rejected as the same reason as the claim 3.
Claims 12-16, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Hopkin et al (Pub. No. 20140013421- hereinafter, Hopkins) and further in view of Ciasulli et al. (Pub. No. US 20160153806– hereinafter, Ciasulli).  
Regarding to claim 12, Jian and Hopkin do not teaches the method of claim 9, wherein determining, by the device observation hub, a device state, includes predicting a future device state
 On the other hand,  Ciasulli teaches the method of claim 9, wherein determining, by the device observation hub, a device state, includes predicting a future device state (Ciasulli, [Par., 0114, lines 1-5], “the data science system 404 may be configured to determine a "health score" for an asset, which is a single, aggregated metric that indicates whether a failure will occur at the asset within a given timeframe into the future ( e.g., the next two weeks).”).
Jain, Hopkin and Ciasulli are analogous in arts because they have the same filed of endeavor of detecting the conditions of electric devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jain and Hopkin’s method, in view of Ciasullu by having the analytics system 106 is able to change the rules based on sensor criteria that trigger the abnormal-condition indicator. The modification would have been obvious because one of the ordinary skills in art would be motivated to detect the status of electric devices and be able to fix the problem in the limited time frame (Ciasulli, [Par.0003], “Today, machines (also referred to herein as "assets") are ubiquitous in many industries. From locomotives that transfer cargo across countries to medical equipment that helps nurses and doctors to save 
 Regarding to claim 13, Jain, as modified in view of Hopkin and Ciasulli teaches The method of claim 12, wherein, in response to the predicted future device state is a crash state (Ciasulli, [Par.0020], ‘In addition or in alternative to determining a single, aggregated "health score" for a given asset, the remote computing system may also be configured to determine individual "health scores" for respective subsystems of the given asset based on operating data from the asset, where each individual health score indicates a single, aggregated parameter that reflects whether a failure will occur at the particular subsystem of the given asset within a certain period of time into the future.), 
altering an operating condition of the device further includes altering operation of the electronic device to prevent the predicted future device state (Ciasulli, [Par. 0019], “the remote computing system may be configured to use the health metric to trigger various types of preventative actions. For example, in the event that the health metric has reached a health threshold, the remote computing system may be configured to facilitate causing an output device to display one or more .
Jain, Hopkin and Ciasulli are analogous in arts because they have the same filed of endeavor of detecting the conditions of electric devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jain and Hopkin’s method, in view of Ciasulli by having the system is able to predict the future device state. The modification would have been obvious because one of the ordinary skills in art would be motivated to detect the status of electric devices and be able to fix the problem in the limited time frame (Ciasulli, [Par.0003], “Today, machines (also referred to herein as "assets") are ubiquitous in many industries. From locomotives that transfer cargo across countries to medical equipment that helps nurses and doctors to save lives, assets serve an important role in everyday life. Depending on the role that an asset serves, its complexity, and cost, may vary. For instance, some assets may include multiple subsystems that must operate in harmony for the asset to function properly (e.g., an engine, transmission, etc. of a locomotive). Additionally, see [Par.0004], “Because of the key role that assets play in everyday life, it is desirable for assets to be repairable with limited downtime. Accordingly, some have developed mechanisms to monitor and detect abnormal conditions within an asset to facilitate repairing the asset, perhaps with minimal downtime.).
Regarding to claim 14, Jain, as modified in view of Hopkin and Ciasulli teaches the method of claim 13, wherein the method further includes identifying a source of the predicted crash state (Ciasulli, [Par.0012], “In general, determining a health metric may involve a "machine-learning" phase, during which the remote com­puting system may analyze historical operating data for one or more assets to define a model for predicting asset failures, and an asset-monitoring phase, during which the remote com­puting system uses a given asset's current operating data and the model defined in the machine learning phase to determine the "health score" for the given asset.” Wherein the historical operation data is corresponding to the source of predicted crash state.  ),
and wherein altering operation of the electronic device is further based on the identified source of the predicted crash state (Ciasulli, [Par, 0019], “the remote computing system may be configured to use the health metric to trigger various types of preventative actions. For example, in the event that the health metric has reached a health threshold, the remote computing system may be configured to facilitate causing an output device to display one or more recommended actions that may affect the health metric, facilitate generating a work order to repair the asset, facilitate ordering a part for the asset, and/or transmit to the asset one or more commands that cause the asset to modify its operation. Other preventative actions are also possible.”).
Jain, Hopkin and Ciasulli are analogous in arts because they have the same filed of endeavor of detecting the conditions of electric devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jain’s 
Regarding to claim 25, is being rejected as the same reason as the claim 14.
Regarding to claim 15, Jain, as modified in view of Hopkin and Ciasulli teaches the method of claim 9, wherein the trace data includes a message rate per second indicator for one or more time intervals (Ciasulli, [Par.0104, lines 8-12], “the asset 200 may transmit operating data periodically based on a particular frequency (e.g., daily, hourly, every fifteen minutes, once per minute, once per second, etc.), or the asset 200 may be configured to transmit a continuous, real-time feed of operating data.”).

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jain and Hopkin’s method, in view of Ciasulli by having the system is able to predict the device state based on the machine learning model. The modification would have been obvious because one of the ordinary skills in art would be motivated to detect the status of electric devices and be able to fix the problem in the limited time frame (Ciasulli, [Par.0003], “Today, machines (also referred to herein as "assets") are ubiquitous in many industries. From locomotives that transfer cargo across countries to medical equipment that helps nurses and doctors to save lives, assets serve an important role in everyday life. Depending on the role that an asset serves, its complexity, and cost, may vary. For instance, some assets may include multiple subsystems that must operate in harmony for the asset to function properly (e.g., an engine, transmission, etc. of a locomotive). Additionally, see [Par.0004], “Because of the key role that assets play in everyday life, it is desirable for assets to be repairable with limited downtime. Accordingly, some have developed mechanisms to monitor and detect abnormal conditions within an asset to facilitate repairing the asset, perhaps with minimal downtime.).
Regarding to claim 16, Jain, as modified in view of Hopkin and Ciasulli teaches the method of claim 9, wherein the method further includes generating a trace report based at least in part on the determined device state, sending the trace report to a source tracer report (Ciasulli, [Column 18, lines 18-28], “In some , 
receiving updated machine-learning model parameters from the source tracer in response to the trace (Ciasulli, [Par.0028], “In yet another aspect, the remote computing system may be configured to receive feedback data from one or more output systems and then intelligently perform one or more operations based on this feedback data. For example, as noted above, the remote computing system may be configured to recommend and/or trigger various types of preventative actions for a given asset. In this example, the remote computing system may be configured to receive feedback data indicating whether a preventative action successfully prevented an asset failure and then update the health metric model and/ or the actions triggered by the health metric based on this feedback data.”)
and updating the machine-learning model based at least in part on the updated machine-learning model parameters (Ciasulli, [Par.0175], “Specifically, the analytics system 400 may be configured to determine a subsystem level health metric as a standalone health metric and/or multiple. Subsystem level health metrics that may be utilized to determine an asset-level health metric. A given subsystem health metric .
Jain, Hopkin and Ciasulli are analogous in arts because they have the same filed of endeavor of detecting the conditions of electric devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jain, Hopkin’s method, in view of Ciasulli by having the system be able to predict the device state based on the machine learning model and also be able to alert operation of the device. The modification would have been obvious because one of the ordinary skills in art would be motivated to detect the status of electric devices and be able to fix the problem in the limited time frame (Ciasulli, [Par.0003], “Today, machines (also referred to herein as "assets") are ubiquitous in many industries. From locomotives that transfer cargo across countries to medical equipment that helps nurses and doctors to save lives, assets serve an important role in everyday life. Depending on the role that an asset serves, its complexity, and cost, may vary. For instance, some assets may include multiple subsystems that must operate in harmony for the asset to function properly (e.g., an engine, transmission, etc. of a locomotive). Additionally, see [Par.0004], “Because of the key role that assets play in everyday life, it is desirable for assets to be repairable with limited downtime. Accordingly, some have developed mechanisms to monitor and detect abnormal conditions within an asset to facilitate repairing the asset, perhaps with minimal downtime.).
Regarding to claim 24, Jain, as modified in view of Ciasulli teaches the one or more non-transitory computer-readable media of claim 18, wherein the instructions are to cause the electronic apparatus to predict a future apparatus state with the machine-learning model (Ciasulli, [Par.0014,lines 1-7], “During the asset-monitoring phase, based on the model from the machine-learning phase and operating data from the given asset, the remote computing system may be configured to determine a probability that one or more par­ticular failures may occur at the given asset within a prese­lected period of time into the future ( e.g., within the next 2 weeks).”).
Jain and Ciasulli are analogous in arts because they have the same filed of endeavor of detecting the conditions of electric devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jain’s method, in view of Ciasulli by having the system be able to predict the device state based on the machine learning model and also be able to alert operation of the device. The modification would have been obvious because one of the ordinary skills in art would be motivated to detect the status of electric devices and be able to fix the problem in the limited time frame (Ciasulli, [Par.0003], “Today, machines (also referred to herein as "assets") are ubiquitous in many industries. From locomotives that transfer cargo across countries to medical equipment that helps nurses and doctors to save lives, assets serve an important role in everyday life. Depending on the role that an asset serves, its complexity, and cost, may vary. For instance, some assets may include multiple subsystems that must operate in harmony for the asset to function properly (e.g., an engine, transmission, etc. of a locomotive). Additionally, see [Par.0004], 

The claims 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Hopkin and further in view of Hong et al.  (Pub. No. US 2014/0050085- hereinafter, Hong).
Regarding to claim 20, Jian and Hopkin do not teaches the one or more non-transitory computer-readable media of claim 19, wherein detecting the change in state includes detecting a change in apparatus connectivity from a first type of wireless network to a second type of wireless network 
On the other hand, Hong teaches the one or more non-transitory computer-readable media of claim 19, wherein detecting the change in state includes detecting a change in apparatus connectivity from a first type of wireless network to a second type of wireless network (Hong, [Par.0037, lines 17-27], “FIG. 4, in terms of a bandwidth for transmission information, the traffic information, the route search information, the accident or request for rescue information, and the like may be assigned to the first network for transmission, and the map update information of the navi­gation device, and the image/audio information of the black box may be assigned to the second network for transmission. However, error rates or data rates of the 3G/4G network and the WLAN may be determined based on a connection state with the M2M .
Jain, Hopkin and Hong are analogous in arts because they have the same filed of endeavor of detecting the conditions of electric devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jain and Hopkin’s method, in view of Hong by having the communication system to detect the status of the network connection the electric device such as from one type of network to other type of network. The modification would have been obvious because one of the ordinary skills in art would be motivated to detect the status of electric devices and provide the information about the network traffic (Hong, Par.0013, “According to an aspect of the present invention, there is provided an O2N communication system providing multiple transmission channels, the system including an M2M device to collect transmission channel information including information about network traffic, a data rate, and a connection state for each channel with respect to a plurality of networks of M2M access networks being connected, and to provide the collected transmission channel information to an M2M server, and the M2M server to transmit, to the M2M device, requirement information including a usage cost and a quality of service (QoS) for each piece of data desired to be serviced, based on the transmission channel information. Here, the M2M device may select one of a plurality of chan­nels from among the M2M access networks, based on the transmitted requirement information, and may be provided with a data service through the selected channel.”).
Regarding to claim 21, Jain, as modified in view of Hopkin and Hong teaches the one or more non-transitory computer-readable media of claim 20, wherein the first type of wireless network is a third generation partnership project (3GPP) standardized wireless network (Hong, [Par.0037, lines 8-9], “FIG. 5, a third generation (3G)/fourth generation (4G) network may be provided as a first network”).
Jain, Hopkin and Hong are analogous in arts because they have the same filed of endeavor of detecting the conditions of electric devices.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jain and Hopkin’s method, in view of Hong by having the communication system to detect the status of the network connection of the electric device such as from one type of network to other type of network. The modification would have been obvious because one of the ordinary skills in art would be motivated to detect the status of electric devices and provide the information about the network traffic (Hong, Par.0013, “According to an aspect of the present invention, there is provided an O2N communication system providing multiple transmission channels, the system including an M2M device to collect transmission channel information including information about network traffic, a data rate, and a connection state for each channel with respect to a plurality of networks of M2M access networks being connected, and to provide the collected transmission channel information to an M2M server, and the M2M server to transmit, to the M2M device, requirement information including a usage cost and a quality of service (QoS) for each piece of data desired to be serviced, based on the transmission channel information. Here, the M2M device may select one of a plurality of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view Hopkin and further in view of So et al. (Pub. No. US 20050138582– hereinafter, so).  
Regarding to claim 7, Jian and Hopkin do not teaches the electronic apparatus of claim 6, wherein the SoC includes a wireless communications modem that includes the one or more electronic component 
On the other hand,  So teaches the electronic apparatus of claim 6, wherein the SoC includes a wireless communications modem that includes the one or more electronic component (So, [Fig.1, Par.0009, lines 1-21], “There is provided a system-on-chip development apparatus for wire/ wireless Internet telephone that includes: a core kernel section for constructing a logic circuit using a device inte­grating a RISC (Reduced Instruction Set Computer) micro­processor and an FPGA (Field Programmable Gate Array) provided therein, and processing a protocol according to at least one communication system in hardware or software; a clock section for providing a clock signal necessary for the core kernel section; a reset section for providing a reset signal necessary for the core kernel section; a handset interface being connected to the core kernel section to perform a connection function to connect to a VoIP (Voice over Internet Protocol) handset; a BBP (Baseband Proces­sor) logic section comprising an FPGA(Field Programmable Gate Array), the BBP logic section being connected to the core kernel section to perform a baseband wireless modem function comprising an FPGA; a memory section being connected to the core kernel section to store a start .
Jain, Hopkin and So are analogous in arts because they have the same filed of endeavor of developing the system on chip apparatus for wire/wireless internet phone.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jain, Hopkin and So’s method by having the system to develop the system on chip apparatus for wire/wireless internet phone. The modification would have been obvious because one of the ordinary skills in art would be motivated to develop the system on chip for wire/wireless internet phones more effectively and usefully worldwide (So, [Par.0003], “The present invention relates to a system-on-chip development apparatus for wire/wireless Internet phone. More specifically, the present invention relates to a system­on-chip development apparatus that is indispensable to the development of wire/wireless Internet telephones that pro­vide free or inexpensive voice telephone and Internet access functions on the worldwide Internet network.”).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/E.T./Examiner, Art Unit 2126                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184